ALLOWANCE

Response to Amendment
Applicant's amendment filed on 06/02/2021 has been entered.  Claims 1-18 have been amended.  Claims 17 and 18 have been added.  Claims 1-18 are still pending in this application, with claims 1 and 6 being independent.

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a light guide structure with a light guide plate and a first opening running through the first and second surfaces, a mask layer between a baseplate and the Light guide plate, the mask layer having a second opening corresponding to the first opening, a reflective layer with first and second parts connected to each other, the first part being on the second surface of the light guide plate and the second part running through the first opening to physically contact a lower surface of the baseplate, wherein the baseplate is an integrally formed layer as specifically called for the claimed combinations.
The closest prior art, Weng (US 2016/0109636) teaches several elements and their specifics as rejected in the office action on 03/30/2021.
However Weng fail to disclose a reflective layer with a first and second part, the second part runs through the first opening to physically contact a lower surface of the baseplate, wherein the baseplate is an integrally formed layer as required by the claim and there is no motivation 
absent the applicant’s own disclosure, to modify the Weng reference in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875